Name: Commission Regulation (EEC) No 188/91 of 25 January 1991 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/26 Official Journal of the European Communities 26 . 1 . 91 COMMISSION REGULATION (EEC) No 188/91 of 25 January 1991 fixing the import levies on frozen beef and veal that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Commission Regulation (EEC) No 3862/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3862/90 to the quota ­ tions and other information known to the Commission Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24 . (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 367, 29. 12. 1990, p . 64. 26 . 1 . 91 Official Journal of the European Communities No L 20/27 ANNEX to the Commission Regulation of 25 January 1991 fixing the import levies on frozen beef and veal 0) (ECU/ 100 kg) CN code Levy  Net weight  0202 10 00 (') 208,791 0202 20 10 (  ) 208,791 0202 20 30 (') 167,033 0202 20 50 (') 260,989 0202 20 90 (') 313,187 0202 30 10 0 260,989 0202 30 50 0 260,989 0202 30 90 (1) 359,121 0206 29 91 (1) 359,121 (') In accordance with Regulation (EEC) No 715/90, levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States or in the overseas countries and territories.